Order entered November            ,2012




                                              In The




                                      No. 05-12-01522-CR

                                EX PARTE KEITH D. ROANE

                       On Appeal from the County Court at Law No. 3
                                   Collin County, Texas
                           Trial Court Cause No. 003-86164-04

                                            ORDER
       The Court has received appellant’s notice of appeal from the trial court’s denial of his

article 11.072 application for writ of habeas corpus.

       We ORDER the Collin County Clerk to file the clerk’s record containing the documents

related to appellant’s application for writ of habeas corpus, the trial court’s written order ruling

on appellant’s application, and the trial court’s certification of appellant’s right to appeal. The

clerk’s record is due by DECEMBER 3, 2012.

       We ORDER appellant to file his brief by DECEMBER 21, 2012. We ORDER the

State to file its brief by JANUARY 7, 2013. No extensions will be granted. If any party’s brief

is not filed by the date specified, the appeal will be submitted without that party’s brief. See

TEX. R. APp. P. 31.1

       The appeal will be submitted without oral argument on February 1, 2013 to a panel

consisting of Justices Bridges, O’Neill, and Murphy. See TEX. R. APe. P. 31.3.
       We DIRECT the Clerk to send copxes of this order, by electronic transmission, to the

following:

             ¯   Honorable Lance Baxter, Presiding Judge, County Court at Law No. 3;

             ¯   Collin County Clerk; and

             ¯   Collin County District Attorney’s Office.

       We DIRECT the Clerk to send a copy of this order, by first-class mail, to Keith D.

Roane, 809 Lake Place, Azle, Texas 76020.




                                                     LANA MYERS
                                                     JUSTICE